PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/794,470
Filing Date: 19 Feb 2020
Appellant(s): FORD GLOBAL TECHNOLOGIES, LLC



__________________
Todd W. Barrett
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/2/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/7/2022 from which the appeal is taken is being maintained by the examiner.
Claims 1-3, 6-7, 10-15, 17-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 209336646 to Yang, copy and translation provided by Applicant) in view of Liu (CN 209104241 to Liu et al., copy and translation provided by Applicant) and Sandwall (US 2019/0293108 to Sandwall).
	Regarding Claims 1, 2, and 21, Yang teaches:
a channel bracket retaining a wiring harness with brackets 21/22/23 having mounting platforms for mounting to structures in an energy system of a vehicle  (Fig. 2, paras 0008-0010)



    PNG
    media_image2.png
    741
    917
    media_image2.png
    Greyscale

	Yang does not explicitly teach:
a battery packing with an enclosure assembly with a first battery array housed therein, wherein the channel bracket is mounted to the first battery array, and wherein the wiring harness pertains to a battery internal component
	Liu, however, from the same field of invention, regarding an energy system for a vehicle (abstract), teaches a  battery pack with an enclosure containing a plurality of battery arrays and including a wiring harness related to the battery system with channel brackets having mounting platforms mounted to each battery array (Fig. 6, see e.g. paras 0090-0099). 

    PNG
    media_image3.png
    1008
    973
    media_image3.png
    Greyscale

It would have  been obvious to one of ordinary skill in the art to use a wiring harness with channel brackets like those disclose in Yang for supporting wires between and across battery arrays in a vehicle battery pack, as taught in Liu, with the motivation to use the generic wiring harness in Yang for supporting wires in a conventional battery packs. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Yang does not teach:
a loop connected to the mounting platform by a tether that is movable between an unfolded position in which the loop is received against an upper surface of the mounting platform and a second position in which the loop is received against an upper surface of the mounting platform by establishing a “folded portion”
	

    PNG
    media_image4.png
    710
    732
    media_image4.png
    Greyscale

	Sandwall, however, from an analogous field of invention, teaches a screw-retaining device with a movable tether having a loop 20 wherein the tether is attached to an arbitrarily definable surface, and wherein the fastener positioned within the loop is then fastened to a second arbitrarily definable surface. This second position can be reached through “folding” in the broadest reasonable sense of the word—the loop is received against an upper surface of a mounting platform 15, and the tether attachment point 4 can be any other surface nearby (Fig. 2, para 0052). It would have been obvious to one of ordinary skill in the art to provide a loop retention system like that used in Sandwall for the fasteners of Yang with the motivation to secure the fasteners from being lost if they were out of position during vehicle operation. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It further would have been obvious to one of ordinary skill in the art provide the tether at some point along the outer edge of the harness in order to save length of tether and to avoid interfering with the wires in the harness. Such a position would inherently result in the claimed “folding” potential.
	Regarding Claim 3, Yang teaches:
wherein the channel bracket is secured via a clip fastener (Fig. 3)
wherein the clip fastener includes a ribbed anchoring prong through the mounting platform and extending into the coupled surface
	As discussed above, it would have been obvious to one of ordinary skill in the art to use the wiring harness of Yang in a battery array like that of Liu since use of a known technique to a known device is obvious. It further would have been obvious to provide a fastener retaining member as disclosed in Sandwall with the motivation to secure the fastener against axial movement provoked by physical bumps and jostling. It would have been obvious to one of ordinary skill in the art to fasten the harness onto the battery arrays in view of Liu such that the clip fasteners extend into a mounting surface of said battery arrays, since Liu teaches a harness attached to array frames. A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 6, Yang does not teach a second battery array frame, but Liu renders obvious the use of a wiring harness across a plurality of battery arrays, and it would have been obvious to use a plurality of battery arrays in order to provide energy to a vehicle. 
	Regarding Claim 7, Yang teaches:
a channel bracket including a body with a floor and a pair of sidewalls that protrude upwardly wherein the mounting platform protrudes outwardly from a first sidewall (Fig. 2)
	Regarding Claim 10, Yang does not teach:
a “different size or shape”
	Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  It would have been obvious to one of ordinary skill in the art to use differently shaped harnesses, such as mirror image harnesses, that were modular, in order to fit them to a particular battery array while providing a harness that supports the wires across the entire system.
	Regarding Claims 11 and 12, Yang teaches:
a channel bracket retaining a wiring harness with brackets 21/22/23 having mounting platforms for mounting to structures in an energy system of a vehicle  (Fig. 2, paras 0008-0010)
wherein the channel bracket is secured via a clip fastener (Fig. 3)
wherein the clip fastener includes a ribbed anchoring prong through the mounting platform and extending into the coupled surfaces
	Yang does not explicitly teach:
a battery packing with an enclosure assembly with a plurality of battery arrays housed therein, wherein the channel bracket is mounted to the plurality of battery arrays extending between them, and wherein the wiring harness pertains to a battery internal component
	Liu, however, from the same field of invention, regarding an energy system for a vehicle (abstract), teaches a  battery pack with an enclosure containing a plurality of battery arrays and including a wiring harness related to the battery system with channel brackets having mounting platforms mounted to each battery array (Fig. 6, see e.g. paras 0090-0099). It would have been obvious to one of ordinary skill in the art to use a wiring harness with channel brackets like those disclose in Yang for supporting wires between and across battery arrays in a vehicle battery pack, as taught in Liu, with the motivation to use the generic wiring harness in Yang for supporting wires in a conventional battery packs. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Yang does not teach:
a loop connected to the mounting platform by a tether
wherein the clip fastener also extends through the loop
	Sandwall, however, from an analogous field of invention, teaches a screw-retaining device with a movable tether having a loop 20 wherein in a first arbitrarily definable position the loop is displaced from the  mounting platform, and in a second position achievable through “folding” in the broadest reasonable sense of the word, the loop is received against an upper surface of a mounting platform (Fig. 2, para 0052). It would have been obvious to one of ordinary skill in the art to provide a loop retention system like that used in Sandwall for the fasteners of Yang with the motivation to secure the fasteners from being lost if they were out of position during vehicle operation. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It further would have been obvious to one of ordinary skill in the art provide the tether at some point along the outer edge of the harness in order to save length of tether and to avoid interfering with the wires in the harness. Such a position would inherently result in the claimed “folding” potential.
	Regarding Claim 13, while Yang does not teach a moveable tether, Sandwall teaches a tethered fastener means that is effectively “movable” between folded and unfolded positions that displace the loop from a mounting platform through which a fastener is placed and an upper surface of a mounting platform. It would have been obvious to one of ordinary skill in the art to provide a loop connected to the mounting platform of Yang by a tether with the motivation to secure the fasteners from being jostled out of position during vehicle operation. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 14, Yang teaches:
a channel bracket including a body with a floor and a pair of sidewalls that protrude upwardly wherein the mounting platform protrudes outwardly from a first sidewall (Fig. 2)
	Regarding Claim 15, Yang does not explicitly teach:
a clamp that extends between the sidewalls
	Liu, however, teaches clamps 113, for holding the wires in the harness, as was conventionally known in the art. (Fig. 2, para 0066). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Regarding Claims 17 and 18, Yang teaches:
a curved channel that extends from the first sidewall as part of the floor
	While Yang does not explicitly teach a sense lead of the wiring harness is routed within a pocket of the curved channel, battery sense leads were conventional in the art in order to monitor batteries via a battery control module that receives signals from a generic “bus center.” Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It would have been obvious to bundle all the wires, including the sense leads, within the wiring harness. 
	Although this claim appears to correspond to instant Figs. 6A and 6B showing a “pocket” 106 in “a curved channel” 104, the claims do not adequately distinguish this off-shooting structure from the curved floor of Yang with its branching notches 13 in particular floor sections forming arbitrarily definable “pockets” along the length. The “floor” in claim 14 “extends from the first sidewall” and “pockets” or sections of the curved floor can be arbitrarily designated “pockets” absent explicit limitations that would more particularly differentiate the claimed “pocket” from said floor sections. 
	Regarding Claims 19 and 20, Yang does not teach:
a “different size or shape” for a second and third harness
	Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  It would have been obvious to one of ordinary skill in the art to use differently shaped harnesses, such as mirror image harnesses, or slightly shorter harnesses, that were modular, in order to fit them to a particular battery array while providing a harness that supports the wires across the entire system.
	Regarding Claim 23, Yang teaches:
a ribbed anchoring prong that extends through the mounting surface and a fastener head of the clip fastener abuts against a top surface of the mounting surface
	Yang does not teach the anchoring prong extends through a loop tether such that the clip fastener head abuts against a ring portion of the loop. But it would have been obvious to use a fastener retention system as disclosed in Sandwall and as discussed above with respect to e.g. claim 1 above with the  motivation to prevent loss of the fastener. Implementing such a ring loop would result in the clip fastener head abutting the ring portion of the loop 20 in Sandwall.
	
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 209336646 to Yang, copy and translation provided by Applicant) in view of Liu (CN 209104241 to Liu et al., copy and translation provided by Applicant) and Sandwall (US 2019/0293108), in further view of Machida (JP 5406618, copy and translation provided by Applicant).
	Regarding Claim 8, Yang does not explicitly teach:
a clamp that extends between the sidewalls
a grooved channel, formed by ribs, that the wires are routed through
	Liu, however, teaches clamps 113, for holding the wires in the harness, as was conventionally known in the art. (Fig. 2, para 0066). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Grooves in wiring harnesses were conventional in the art. Machida, for example teaches grooves for holding separate wires (Fig. 1). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It would have been obvious to one of ordinary skill in the art to provide grooves in a wiring harness for separating and routing wires along the channel.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 209336646 to Yang, copy and translation provided by Applicant) in view of Liu (CN 209104241 to Liu et al., copy and translation provided by Applicant) and Sandwall (US 2019/0293108), in further view of Fujii (US 2015/0125720 to Fujii et al.).
	Regarding Claim 22, Yang does not explicitly teach:
the material of the harness
	Fujii, however, relating to a duct in a battery system, teaches the use of an electrically insulative resin for similar components comprising nylon, epoxy, etc. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Nylon was a known insulative, strong, flexible resin that is chemically stable and would have been obvious to use for the wiring harness of Yang. 

(2) Response to Argument
	The case for obviousness outlined in the rejection above turns on whether the disembodied surface 8, referred to as an “object” in Sandwall,1 that anchors the endpoint 4 of the tether is broadly analogous to particular surfaces near fastening holes in concrete devices, specifically, a mounting platform surface of a wire bracket. On the left is Fig. 2 of Sandwall showing a tether with a loop for holding a fastener. On the right is Fig. 6A of the instant invention showing a tether 118 with a loop 116.


    PNG
    media_image5.png
    652
    621
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    559
    765
    media_image6.png
    Greyscale

Appellant essentially argues that the obviousness rejections are improper because the instant claims are directed towards a tether and a loop on a channel bracket for wires in a battery module and that Sandwall does not explicitly teach that the tether is attached to a mounting platform of a battery pack. Appellant argues that the tether in Sandwall is not tethered to a point on a “mounting platform” as claimed, and therefore is not foldable as claimed when the fastener is inserted into the designated fastening hole. The obviousness rejections, on the other hand, assert that the surface 8 in Sandwall is just an arbitrary surface, and that it would have been obvious to mount the end 4 of the tether somewhere close to the fastening hole for a fastener in any generic “object.” The Yang and Liu references are cited for teaching and rendering obvious a channel bracket for wires mounted to battery enclosures with fasteners. The rejection then asserts that it would have been obvious to mount a tether near a fastening hole of the modified channel brackets in order not to lose the fasteners. Because the channel itself would have wires, one of ordinary skill in the art2 would have been motivated to mount the tether end both close to the fastener holes (see Yang’s channel bracket with mounting platforms 2 below), and away from the wires where it might be tangled.

    PNG
    media_image7.png
    701
    735
    media_image7.png
    Greyscale

The rejections therefore assert that an obvious location for a tether location is an edge of the mounting brackets 2, according to well-understood and appreciated engineering design principles, for lack of other space on the mounting bracket taught by Yang. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. Similarly, a structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Because it 1) would have been obvious to use a tether with a loop for securing a fastener, and 2) there were only a finite number of spots available for the tether end, and the mounting platform of Yang presents obvious practical advantages, the rejections should be affirmed. The rest of the (independent and dependent claim limitations) flow from this combination as readily appreciated and obvious consequences of the obvious engineering decision to attach the tether of Sandwall to the mounting platform of a wiring channel in order to avoid losing the fasteners. 
Appellant argues that the tether of Sandwall “does not connect a ‘loop’ of a channel bracket to a ‘mounting platform’ of the channel bracket. Rather, the tether 2 simply connects the loop 3 […] to an object that is not a channel bracket.”3 This argument does not address the logic of combination—the Office does not assert that Sandwall teaches a mounting platform of a channel bracket. The rejection only asserts that the “objects” that serve as attachment points in Sandwall are generic and that a person of ordinary skill in the art would have been motivated by a few basic considerations that are not beyond the reach of an ordinary undergraduate engineer, such as avoiding entanglement and placing the tether near the ultimate fastening hole. In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Appellant’s argument that it has not claimed a “generic” apparatus4, does not address the logic of rejection, and would suggest that Sandwall is actually not applicable to any particular object because it merely refers to generic objects. This argument is unpersuasive and sets much too high of a bar for a finding of obviousness, ultimately suggesting that any particular use of the screw-retaining device disclosed in Sandwall would be inventive and patentable in its own right simply because Sandwall had not explicitly enumerated all the possible devices where one might wish to retain a screw. 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows from the holding in Graham v. Deere:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
The prior art regarding tether for fasteners teaches a broad principle that is applicable to any object using fasteners. Appellant has not forwarded a convincing argument that Sandwall’s basic components are not properly combinable with the fasteners used in a battery housing to hold channel brackets. Instead, Appellant argues that “Examiner has not shown the relevance of the proposed rationale in the context of the modified device. For example, why would it be any more likely that the skill[ed] artisan would mount the tether to the channel bracket as opposed to any other surrounding surface of the battery?”5 As discussed above, there are several reasons: 1) one would be motivated to tether the fastener closer to the fastening hole, so that the fastener was ready at hand and unlikely to get entangled or snagged 2) one would be motivated to mount the tether on the mounting platform to avoid the wires in the bracket 3) there are only a finite number of locations that it would even be possible to attach a tether. The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). Finally, mounting the tether on the mounting platform would naturally result in a tether that “folds” within the broadest reasonable interpretation of the claim. 
	The arguments regarding claims 3, 11, 13, and 21 similarly assert that Sandwall does not teach “a mounting platform” as claimed, and should fail for similar reasons as those outlined above in regard to claim 1. Sandwall is directed towards generic “objects” and therefore one of ordinary skill in the fastener art would be liable to apply it to any surfaces with fasteners and fastener holes, including mounting brackets of wire channels for battery packs. None of the arguments concerning claims 3, 11, 13 appear to persuasively rebut the rationale as outlined above. 
	Regarding Claim 17, Appellant argues that none of the asserted prior teaches or suggests “a curved channel” with a pocket for routing a sense lead.6 As discussed in the rejections above, “a pocket” as claimed does not appear to differentiate from the various curves with discontinuous derivatives formed in the channel bracket disclosed in Yang. Sense leads were conventional in the art for monitoring battery and were precisely the type of “wire” typically routed in wiring brackets of battery packs, and Appellant does not dispute that such leads were conventional. It therefore would have been obvious to route such leads throughout any portion of the channel bracket disclosed in Yang, including areas that could be designated a “pocket” within the broadest reasonable interpretation of that word, such as through openings 13 seen in Fig. 2 of Yang which facilitates the exit/entrance of wires.7
	Regarding Claim 23, Appellant argues that: 
Implementing the proposed modifications in view of Sandwall would not result in the fastener head abutting a ring portion of a loop of a channel bracket. The tether 2 of Sandwall is only attached to the screw 100, and thus the modification would result in the head of the screw 100 directly abutting against the mounting surface rather than a loop of the channel bracket.8

It is not clear why Appellant asserts this. Sandwall teaches fastener head 13 abutting against the loop 20 as it is inserted into the ultimate fastening hole of the object 16. Sandwall teaches a general “washer part” 20 that is part of the “screw-retaining device”9, and teaches various embodiments for such a washer/loop in Figs. 5-11. It refers to embodiments in which the tether 2 comprising a “first end part 3a” that takes the form of a “c-shaped clip or c-washer” such that the tether and the loop can be directly connected as one integrated structure.10 This reads on the claim which requires that the “fastener is received through a first opening of the loop and a second opening of the mounting platform, and a fastener head of the clip fastener abuts against a ring portion of the loop” except insofar as Sandwall teaches a generic object instead of a “mounting surface of the channel bracket.” But as discussed above, Sandwall teaches a broad principle that is applicable to any object using fasteners, and it would have been obvious to one of ordinary skill in the art to use any of the various embodiments for “screw-retaining devices” on a channel bracket as claimed. In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL L DIGNAN/Examiner, Art Unit 1723                                                                                                                                                                                                        
Conferees:
/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723                                                                                                                                                                                                        
/KAJ K OLSEN/Supervisory Patent Examiner, Art Unit 1700

                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See abstract and Fig. 2.
        2 One of ordinary skill in the art of battery packs is generally conceived of as having relatively high skill, since battery packs apply complex engineering principles from chemistry, electricity, circuits, and mechanical components.
        3 Appeal Brief, page 5.
        4 Id.
        5 Appeal Brief, page 6.
        6 Appeal Brief, page 8.
        7 See paragraphs 0043-0044 of the English translation provided 2/19/2020.
        8 Appeal Brief, page 9.
        9 Paragraph 0052.
        10 Fig. 4 and paragraph 0057.